Exhibit 6190 Agronomy Road, 6th Floor Vancouver, B.C. V6T 1Z3 Tel: 604-677-6905 Fax: 604-677-6915 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME REPORTS FIRST QUARTER RESULTS Vancouver, Canada, May 13, 2008 - Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today reported financial results for the first quarter ended March 31, 2008.Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP).At close of business on March 31, 2008, the exchange rate was CAD$1.00US$0.9742. Results of Operations We recorded a net loss of $22.2 million ($0.35 per common share) for the three months ended March 31, 2008 (“Q1-2008”), compared to a net loss of $14.0 million ($0.23 per common share) for the three months ended March 31, 2007 (“Q1-2007”).The increase in net loss for the current quarter was largely due to lower licensing and research collaborative fees and increased research and development expenditures related to vernakalant (oral) and GED-aPC clinical activities. Revenue for Q1-2008 was $0.4 million, a decrease of $1.3 million from $1.7 million in
